Citation Nr: 0108340	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION 

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in January 2000, in which the claim of entitlement 
to service connection for hypertension was denied after the 
RO concluded it was not well grounded.  

The Board notes that on his VA Form 21-526, Veteran's 
Application for Compensation and Pension, filed in September 
1995, the veteran also claimed service connection for 
pulmonary disease, asthma and blurred vision.  To date there 
is no indication the RO has developed or adjudicated those 
claims, and they are referred to the RO for appropriate 
action.  


REMAND

The Board notes that in a March 1986 rating decision the RO 
denied service connection for residuals of back strain.  The 
veteran was notified of that decision by letter dated March 
17, 1986.  On March 28, 1986, the RO received a letter from 
the veteran that the Board construes as a notice of 
disagreement with that claim.  The veteran referred to the 
denial of service connection, requested a copy of his medical 
records, and described the inservice incident during which he 
asserted he injured his back, and concluded as follows:  
"Therefore, I feel like my injury is service connected."  
To date he has not been furnished with a Statement of the 
Case addressing that claim.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

There has been a significant change in the law during the 
pendency of the appeal regarding the claim of entitlement to 
service connection for hypertension.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A review of the file indicates that 
in September 1995 the veteran prepared authorizations in 
order for the VA to obtain records of treatment from Dr. R. 
Ahren from 1989 to 1993; from Baxter County Regional Hospital 
in 1994; and from D. A. Stephens, Southwestern Institute in 
1994.  It is unclear as to whether these records are relevant 
to the hypertension claim.  However, if they are, attempts 
should be made to develop those records.

In addition, recent treatment records from the Fayetteville, 
Arkansas, VA Medical Center (MC) should be associated with 
the claims folder.

The veteran is advised that service connection for 
hypertension is warranted if it was manifested to a 
compensable degree within one year from his date of 
discharge.  38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection for hypertension is also warranted where the facts 
establish that such a disorder was incurred coincident with 
active service, or, if it preexisted such service, that it 
was aggravated therein.  38 C.F.R. § 3.303(a) (2000).  

Therefore, the veteran is advised that medical records, or 
other evidence, indicating treatment for or symptoms of or a 
diagnosis of hypertension, dated between August 1971 and 
August 1972 is the type of evidence necessary to substantiate 
his claim.  A medical opinion which connects his currently 
diagnosed hypertension to service is also the type of 
evidence necessary to substantiate his claim.  Thus, the RO 
should request a VA medical nexus opinion as regards any 
relationship between any currently diagnosed hypertension and 
service.  

The veteran is hereby notified that it is his responsibility 
to report for any examination scheduled in connection with 
this REMAND and to cooperate in the development of the claim.  
The consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should reexamine the veteran's 
claim for service connection for 
residuals of a back strain to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, the 
RO should prepare a statement of the case 
on that issue in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought 
on appeal, or the NOD is withdrawn.  The 
veteran should also be afforded a hearing 
on the matter, if requested.  However, 
the back claim should be returned to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for hypertension that has not already 
been made part of the record, VA and non-
VA, and should assist him in obtaining 
such evidence.  The appellant must 
adequately identify the records and 
provide any necessary authorization. In 
particular, the RO should:

a.  Request the veteran adequately 
identify any relevant records with 
particular attention to those 
pertaining to the time frame from 
August 1971 to August 1972; and

b.  Request the veteran clarify 
whether treatment records from Dr. 
R. Ahren from 1989 to 1993; from 
Baxter County Regional Hospital in 
1994; and from D. A. Stephens, 
Southwestern Institute in 1994, are 
relevant to his hypertension claim.

All attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

3.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain all records pertaining 
to the veteran's treatment at the 
Fayetteville, Arkansas VAMC since 
September 1999.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

4.  The RO should request a medical 
opinion from a VA physician which 
addresses:

a.  the relationship, if any, 
between the currently diagnosed 
hypertension and service; and

b.  whether hypertension was 
manifest to a compensable degree 
within one year of the veteran's 
separation from service in August 
1971.

The veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder should be made 
available to the physician for review.  
The physician should provide complete 
rationales for all conclusions reached.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If the hypertension claim remains 
denied, the appellant and the appellant's 
representative, if appropriate, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



